The widow could convey only a life estate in the land she sold to Brown, because she and the other executor had previously executed. The power devolved on them by the will of selling one tract. It is true, they did not sell the house and land which the testator desired to be sold in the first instance; but the direction to that effect is not peremptory, and if they found that inconvenient to be done, they were at liberty to sell the land bought of Getzcha. But one tract being sold, and it is immaterial which, the other ought to have been reserved for the uses of the will. The widow had but a life estate in it, and on her death it should have been sold to the best advantage for the use of the children. Judgment for the defendant. *Page 99 
(127)